DOWNING, J.
The employer appeals an Office of Workers’ Compensation Court (WCC) judgment that authorizes the claimant to *214be evaluated by a psychologist. The WCC stated that it found the claimant to be “a very credible witness.” Although it found the lack of a written referral from the treating physician to be problematic, it determined that the claimant acted reasonably in seeking the evaluation and still had a right to see the medical specialist of his choosing.
We agree with the WCC. Louisiana Revised Statute 23:1121(B) provides, in pertinent part, that the employee shall have the right to select one treating physician in any field or specialty. Louisiana Revised Statute 23:1121(B) further provides that the employee is not required to obtain approval for change to a treating physician in another field or specialty.
Therefore, we affirm the judgment of the WCC. This summary opinion is issued in compliance with Uniform Court of Appeal Rule 2-16.2 and the cost of this appeal is assessed against the defendant/appellant.
AFFIRMED.